Opinion by
Johnson, J.
It was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that one bale of white wool reported by the inspector as manifested, not found, was not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon the bale of wool reported by the inspector as manifested, not found. The protest was sustained to this extent.